THE COURT
being divided
(FITZHUGH. Circuit Judge, absent),
the instruction was not given. KILTY, Chief Judge, thought no instruction should be given to the jury. CRANCH, Chief Judge, was of opinion that the jury should be instructed that they ought to make the price of flour on the day of demand and refusal, and interest thereon, the rule of damages for the non-delivery.
The jury gave damages according to the price on the 19th of November, which was the day the cause of action accrued, the negotiation for a compromise having on that day failed.
Judgment affirmed by supreme court, 3 Cranch [7 U. S.) 298.